DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al 20200388205, hereinafter, Bae

In regards to claim 1, Bae teaches a panel control circuit for controlling a display panel comprising (abstract) a first data line [0033] and a second data line,[0038-0050] the panel control circuit comprising: 
a timing controller [0039] configured to generate input data comprising a first input data and a second input data [0039-0042]; 
a first driving circuit configured to output a first video signal corresponding to the first input data into the first data line [0065-0069] (fig. 3a (311)); and 
a second driving circuit configured to output a second video signal corresponding to the second input data into the second data line [0065-0069] (fig. 3a (312)),
or a third deviation between the first input data of the current line and the first input data of the previous line.

In regards to claim 21, Bae teaches a panel control circuit for controlling a display panel comprising a first data line and a second data line [0039-0042], the panel control circuit comprising: a timing controller configured to generate input data comprising a first input data and a second input data; [0065-0069] (fig. 3a (311));  a first driving circuit configured to output a first video signal corresponding to the first input data into the first data line [0065-0069] (fig. 3a (312)),; and a second driving circuit configured to output a second video signal corresponding to the second input data into the second data line, wherein the timing controller is configured to turn off the second driving circuit based on a deviation between an input data of the current line and another input data [0087].
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 12-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al (2017/0287429), hereinafter, Kong.

In regards to claim 1, Kong teaches a panel control circuit for controlling a display panel comprising (abstract) a first data line and a second data line, the panel control circuit comprising: 

    PNG
    media_image1.png
    563
    800
    media_image1.png
    Greyscale

a timing controller [0032-0040] configured to generate input data comprising a first input data and a second input data [0039-0043]; 
a first driving circuit configured to output a first video signal corresponding to the first input data into the first data line (fig. 2 (311a)) and 


    PNG
    media_image2.png
    588
    797
    media_image2.png
    Greyscale

wherein the timing controller is configured to turn off the second driving circuit based on a first deviation between the first input data of a current line and the second input data of the current line (fig. 7 S230 Data1(k)-Data1 (k+1)), a second deviation between the first input data of the current line and the second input data of a previous line (fig. 5 S120)) or a third deviation between the first input data of the current line and the first input data of the previous line (fig. 7 Data(k)-data2(k+1) in view of s220). Examiner notes because of the “or” operator only one limitation is necessary to read on the claim limitations and this may apply to dependent claims as well. 

    PNG
    media_image3.png
    600
    677
    media_image3.png
    Greyscale


In regards to claim 13, Kong teaches a panel control circuit for controlling a display panel comprising data lines, the panel control circuit comprising: driving circuits configured to output a plurality of input data into the data lines [0026-0037]; a timing controller [0032-0036, 0040] configured to output the plurality of input data; and an output switching circuit configured to switch a portion of the plurality of input data and configured to output into the data lines (fig. 2 (OSW1, OSW2, CSW)), 
wherein the timing controller is configured to turn off a driving circuit that outputs a fifth input data (fig. 3a and 3b) and 311a and 312b)), based on a first deviation between (fig. 7 S230 Data1(k)-Data1 (k+1)),  a first input data of a current line and the fifth input data of the current line, a second deviation between the first input data of the current line and a seventh input data of a previous line, (fig. 5 S120))  or a third 

In regards to claim 17, Kong teaches panel control circuit for controlling a display panel comprising data lines, the panel control circuit comprising: driving circuits configured to output a plurality of input data into the data lines;[--29-0040] a timing controller configured to output the plurality of input data; and an output switching circuit configured to switch a portion of the plurality of input data and outputs to the plurality of data lines(fig. 2 (OSW1, OSW2, CSW)), wherein the timing controller turns off a driving circuit that outputs a seventh input data(fig. 7 S230 Data1(k)-Data1 (k+1)),  , based on a first deviation between a third input data of a current line and the seventh input data of the current line, a second deviation between the third input data of the current line and a fifth input data of a previous line(fig. 5 S120))  , or a third deviation between the third input data of the current line and a first input data of the previous line. (fig. 7 Data(k)-data2(k+1) in view of s220).

In regards to claim 21, Kong teaches panel control circuit for controlling a display panel comprising a first data line and a second data line, the panel control circuit comprising: a timing controller configured to generate input data comprising a first input data and a second input data [0032-0040]; a first driving circuit configured to output a first video signal corresponding (fig. 2 (OSW1, OSW2, CSW)),  to the first input data into 

9.	In regards to claim 2, Kong teaches panel control circuit of claim 1, wherein the timing controller is configured to generate a control data used for turning off the second driving circuit, based on the first deviation and the second deviation, or the third deviation (fig. 7 S220 and s230)
In regards to claim 3, Kong teaches panel control circuit of claim 2, wherein the timing controller comprises: an input data generation circuit configured to generate the input data (fig. 2 (210a)); an input data buffer configured to store input data of the previous line generated by the input data generation circuit (fig. 14 (221e and 222e)); and a control data generation circuit configured to generate the control data by using input data of the current line transmitted from the input data generation circuit and the input data of the previous line read from the input data buffer (fig. 14 (con)[140-147]).
In regards to claim 4, Kong teaches panel control circuit of claim 3, wherein the control data generation circuit comprises at least one logic circuit configured to calculate the first deviation, the second deviation, and the third deviation [0044].
In regards to claim 5, Kong teaches panel control circuit of claim 2, wherein, in response to the first deviation being equal to or less than a first reference deviation and in response to the second deviation being equal to or less than a second reference deviation, or the third deviation being equal to or less than a third reference deviation, the timing controller is configured to generate the control data used for turning off the second driving circuit (fig. 3b CSW and 312a off) and fig. 7 (s220 and s230).
In regards to claim 6, Kong teaches panel control circuit of claim 5, wherein the first reference deviation is less than the second reference deviation and less than the third reference deviation.(fig. 3b (SO1 to both data lines))
In regards to claim 7, Kong teaches panel control circuit of claim 2, wherein the timing controller is configured to generate the control data as 1-bit data [0094].
In regards to claim 8, Kong teaches panel control circuit of claim 7, wherein the timing controller is configured to pad the control data onto the second input data, and configured to output the second input data onto which the control data has been padded into the second driving circuit. (fig. 4 (CON on and H2 V255))
In regards to claim 12, Kong teaches panel control circuit of claim 1, further comprising a switch that electrically connects the first driving circuit and the second driving circuit when the second driving circuit is turned off (fig. 3b (CSW)).
In regards to claim 14, Kong teaches panel control circuit of claim 13, wherein the timing controller is configured to generate a control data used for turning off the 
In regards to claim 15, Kong teaches panel control circuit of claim 14, wherein the timing controller is configured to generate the control data used for turning off the driving circuit that outputs the fifth input data, in response to the first deviation being equal to or less than a first reference deviation and in response to the second deviation being equal to or less than a second reference deviation, or the third deviation being equal to or less than a third reference deviation. (fig. 3b CSW and 312a off) and fig. 7 (s220 and s230).
In regards to claim 16, Kong teaches panel control circuit of claim 14, wherein the timing controller is configured to pad the control data onto the fifth input data, and configured to output the padded data through the driving circuit that outputs the fifth input data. (fig. 4 (CON on and H2 V255))
In regards to claim 18, Kong teaches panel control circuit of claim 17, wherein the timing controller is configured to generate a control data for turning off the driving circuit that outputs the seventh input data, based on the first deviation and the second deviation or the third deviation.(fig. 1 (200 and 210))
In regards to claim 19, Kong teaches panel control circuit of claim 18, wherein the timing controller is configured to generate the control data for turning off the driving circuit that outputs the seventh input data, in response to the first deviation being equal to or less than a first reference deviation and in response to the second deviation being 
In regards to claim 20, Kong teaches panel control circuit of claim 18, wherein the timing controller is configured to pad the control data onto the seventh input data, and configured to output the padded data through the driving circuit that outputs the seventh input data. (fig. 4 (CON on and H2 V255))
In regards to claim 22, Kong teaches panel control circuit of claim 21, wherein the timing controller is configured to turn off the second driving circuit based on a first deviation between the first input data of a current line and the second input data of the current line, a second deviation between the first input data of the current line and the second input data of a previous line, or a third deviation between the first input data of the current line and the first input data of the previous line. (fig. 1 (200 and 210)) (fig. 3a and 3b off) and figs 5 s120 and 7 s220 and s230))
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Kwon et al (2016/0098967) hereinafter, Kwon.

In regards to claim 9, Kong fails to expressly teach a latch. 
	However, Kwon teaches a latch [009-0014] (fig. 4 (135) [103]).
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Kong to further include latches as taught by Kwon in order to find a light weight, low power device [007-0012]
Therefore, Kong in view of Kwon teaches the panel control circuit of claim 2, wherein the first driving circuit comprises: a first latch configured to store the first input data (fig. 2 (135)) Kwon, a first conversion circuit configured to convert the first input data output from [0040] Kong the first latch into an analog value (fig. 2 (135)) Kwon,, and a first output buffer configured to output the first video signal using the analog value output by the first conversion circuit [0037] Kong.
In regards to claim 10, Kong in view of Kwon teaches the panel control circuit of claim 9, wherein the second driving circuit comprises (fig. 2 311a and 312a) Kong: a second latch configured to store the second input data (fig. 2 135 and 4 135s)); a second conversion circuit configured to convert the second input data output from the second latch into an analog value [0040] Kong (fig. 2 (137) Kwon); and a second output buffer configured to output a second video signal using the analog value output by the second conversion circuit [0030-0041] Kong, wherein the second latch is configured to receive the control data and configured to output the control data into the second conversion circuit, and wherein the second conversion circuit is configured to generate 
In regards to claim 11, Kong in view of Kwon teaches panel control circuit of claim 9, further comprising a switch configured to transfer the output of the first output buffer into an output terminal of the second output buffer, wherein the switch is turned on in response to the control signal (fig. 2 (CSW) [0076-0080] Kong.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/GRANT SITTA/Primary Examiner, Art Unit 2694